Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “transmitting, to the plurality of access points, a first frame inviting the plurality of access points to perform a beamformed distributed transmission from the plurality of access points to a group of stations, wherein the first frame comprises a set of unique temporary identifiers for allocation to one or more stations within the group of stations that are in a different basic service set than a basic service set of the first access point;”
 	Independent claim 16 requires “receiving a first frame from at least one of the plurality of access points, the first frame including at least one temporary identifier from a set of unique temporary identifiers of at least one station associated with the at least one of the plurality of access points, the at least one station being in a different basic service set than a basic service set of the first access point;”
 	Independent claim 17 requires “receiving, from a first access point of the plurality of access points, a first frame inviting the plurality of access points to perform a beamformed distributed transmission from the plurality of access points to a group of stations, wherein the first frame comprises a set of unique temporary identifiers for allocation to one or more stations within the group of stations that are in a different basic service set than a basic service set of the first access point;”
 	Independent claim 31 requires “receiving, from a first access point of a plurality of access points, an announcement frame for performing a channel sounding procedure for a beamformed distributed transmission, the first access point being in a different basic service set than a basic service set of the station, the announcement frame including an identifier of the station;”
 	The prior art of record (in particular, Cherian et al (US 2019/0036583) (hereinafter Cherian) does not disclose, with respect to claim 1, “transmitting, to the plurality of access points, a first frame inviting the plurality of access points to perform a beamformed distributed transmission from the plurality of access points to a group of stations, wherein the first frame comprises a set of unique temporary identifiers for allocation to one or more stations within the group of stations that are in a different basic service set than a basic service set of the first access point;” as claimed.  Rather, Cherian discloses “APs may also use various methods to identify STAs within the cluster... For example, messages including user info fields that use AIDs to identify STAs may be modified to contain data derived from STA MAC addresses” (see Cherian, p. [0074]).  Moreover, Cherian discloses at block 604, the operations 600 continue by outputting the at least one first frame for transmission to the one or more first wireless nodes, and at block 606, obtaining, from the one or more first wireless nodes, an identification of one or more second wireless nodes (e.g., non-reuse STAs of the other APs) if the invitation is accepted...." (see Cherian, p. [0078], [0088]). The same reasoning applies to claims 16-17, 31.  Accordingly, claims 1-42 are allowed. 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477